DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 11/10/2021 has been entered. Claims 1-2, 5-6, 8-12, and 21-29 are pending in the application. Claims 3-4, 7, and 13-14 have been cancelled by amendment. Claims 27-29 are newly added.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 has been amended to recite “wherein: the ejector in its entirety is formed of the same material”. Support for this limitation cannot be found in the original disclosure. No disclosure to the material the ejector is made of can be found.
Claim 8 has been amended to recite “an internal diameter of the ejector varies smoothly along the length of the venturi tube of the ejector”. Support for this limitation cannot be found in the original disclosure. No disclosure to the variation in diameter can be found.
Claim 10 has been amended to recite wherein first and second intake components are sealingly affixed by one of: sonic welding, vibration welding, induction welding, laser welding, snap fitting, ultrasonic welding, a hot plate, and infrared welding, and thermal welding to thereby prevent leakage bypassing the throat”. Support for this limitation cannot be found in the original disclosure. The original disclosure does not state that the affixation is “sealingly” or that it “prevent leakage bypassing the throat”.
Claim 21 has been amended to recite “internal diameter of the venturi tube smoothly changes along the length of the venturi tube”. Support for this limitation cannot be found in the original disclosure. No disclosure to the variation in diameter can be found.
Newly added claim 25 recites “the first ejector portion and the second ejector portion sealingly couple to thereby prevent leaks around the throat of the ejector.” The original disclosure does not state that the affixation is “sealingly” or that it “prevent leakage bypassing the throat”.

Newly added claim 26 recites “internal diameter of the ejector smoothly changes along the length of the venturi tube”. Support for this limitation cannot be found in the original disclosure. No disclosure to the change in diameter can be found.
Newly added claim 27 recites “the material is non-resilient”. No disclosure to the material the ejector is made of can be found.
Newly added claim 28 recites “the first portion on the intake air component, the first ejector portion, and the second ejector portion are entirely made of the same, non-resilient material”. No disclosure to the material the ejector is made of can be found.
Newly added claim 29 recites “the first and second portions of the ejector are entirely comprised of the same non-resilient, injection-molded material”. No disclosure to the material the ejector is made of can be found.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-12, and 21-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hadre et al. (US PGPub 2013/0220282), hereinafter “Hadre”.
Regarding claim 1, Hadre discloses an ejector system for a boosted internal combustion engine, comprising:
42) of an intake air component (42/54/52/22 – the original disclosure does not provide a special definition for intake air component, under a BRI the intake air component comprises the components of the intake air system which one of ordinary skill in the art would consider the turbocharger, intake manifold, air box, vacuum ejector tee, and the intervening conduits) having a first ejector portion (Fig. 1 shows a cross-sectional view of the vacuum ejector tee 42, the cross-section at the imaginary cutting plane, the first ejector portion is construed as the first portion of 42 separated by the cutting plane) unitarily formed (¶0018 – 42 is connected to 52 and 54); and
a second ejector portion (the second portion of 42 separated by the cutting plane) affixed to the first ejector portion (¶0018 – the first and second portions are two portions of the same structure, and therefore are attached to one another) wherein:
the first and second ejector portions comprise a venturi tube having a converging section, a throat, and a diverging section (See Annotated Fig. 1 below);
the first ejector portion further comprises a first tube (48) and a second tube (46) (¶0018);
the second tube fluidly couples to the venturi tube at the throat (See Annotated Fig. 1 below),
wherein: the ejector in its entirety is formed of the same material (¶0018).

[AltContent: arrow][AltContent: textbox (Air duct)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Throat)][AltContent: textbox (Converging section)][AltContent: textbox (Diverging section)][AltContent: arrow]
    PNG
    media_image1.png
    553
    787
    media_image1.png
    Greyscale


Regarding claim 2, Hadre discloses a second section of the intake air component affixed to the first section of the intake air component (¶0018).

Regarding claim 5, Hadre discloses the intake air component is an air filter box (54) (¶0018).

Regarding claim 6, Hadre discloses the intake air component is an intake air duct (See Annotated Fig. 1; ¶0018).

Regarding claim 8, Hadre discloses an ejector system for a boosted internal combustion engine, comprising:
42) of an intake air component (42/54/52/22 – the original disclosure does not provide a special definition for intake air component, under a BRI the intake air component comprises the components of the intake air system which one of ordinary skill in the art would consider the turbocharger, intake manifold, air box, vacuum ejector tee, and the intervening conduits) having a first ejector portion (Fig. 1 shows a cross-sectional view of the vacuum ejector tee 42, the cross-section at the imaginary cutting plane, the first ejector portion is construed as the first portion of 42 separated by the cutting plane) unitarily formed therewith (¶0018 – 42 is connected to 52 and 54);
a second section of the intake air component affixed to the first section of the intake air component (¶0018); and
a second ejector portion (the second portion of 42 separated by the cutting plane) affixed to the first ejector portion (¶0018 – the first and second portions are two portions of the same structure, and therefore are attached to one another) wherein:
the first and second ejector portions comprise a venturi tube having a converging section, a throat, and a diverging section (See Annotated Fig. 1 above; ¶0022);
the first and second ejector portions each comprise portions of the diverging, throat, and converging sections (See Annotated Fig. 1 above); and
an internal diameter of the ejector varies smoothly along the length of the venturi tube of the ejector (See Annotated Fig. 1 above).

Regarding claim 9, Hadre discloses the second section of the intake air component is affixed after the second ejector portion is affixed to the first ejector portion (¶0018 –this limitation is a product-by-process type limitation. Product-by-process limitations are limited by the structure implied by the steps, not by the manipulation of the step. See MPEP 2113(I). The second section being affixed later in assembly does not imply any structural limitations).

Regarding claim 10, the limitation “first and second intake air components are sealingly affixed by one of: sonic welding, vibration welding, induction welding, laser welding, snap fitting, ultrasonic welding, a hot plate, and infrared welding, and thermal welding to thereby prevent leakage bypassing the throat” limitation is a product-by-process type limitation. Product-by-process limitations are limited by the structure implied by the steps, not by the manipulation of the step. The first and second intake air components disclosed by Hadre is capable of being affixed by any of the claimed methods and is designed to be free of leaks (¶0023).

Regarding claim 11, Hadre discloses a first tube (48) fluidly coupled to the converging section of the venturi tube (See Annotated Fig. 1 above; ¶0018); and
a second tube (46) fluidly coupled at the throat section of the venturi tube (See Annotated Fig. 1 above; ¶0018),
wherein the first and second tubes are integrally formed with the first section of the air intake component (¶0018).

Regarding claim 12, Hadre discloses the air intake component is an intake air duct (See Annotated Fig. 1 above; ¶0018); and
the first section of the intake air duct and the second section of the intake air duct couple axially ((See Annotated Fig. 1 above; ¶0018).

Regarding claim 21, Hadre discloses an ejector system for a boosted internal combustion engine, comprising:
42) of an intake air component (42/54/52/22 – the original disclosure does not provide a special definition for intake air component, under a BRI the intake air component comprises the components of the intake air system which one of ordinary skill in the art would consider the turbocharger, intake manifold, air box, vacuum ejector tee, and the intervening conduits) affixed to a second section of an intake air component (¶0018); and
an ejector (42) defining a venturi tube within (¶0022), wherein:
the venturi tube comprises a diverging section, a throat section, and a converging section (See Annotated Fig. 1 above; ¶0022);
the ejector comprises a first portion and a second portion (Fig. 1 shows a cross-sectional view of the vacuum ejector tee 42, the cross-section at the imaginary cutting plane, the first ejector portion is construed as the first portion of 42 separated by the cutting plane);
internal diameter of the venturi tube smoothly changes along the length of the venturi tube (See Annotated Fig. 1 above);
the first and second sections of the intake air component are coupled together after the first and second portions of the ejector are coupled together (¶0018 –this limitation is a product-by-process type limitation. Product-by-process limitations are limited by the structure implied by the steps, not by the manipulation of the step. See MPEP 2113(I). The second section being affixed later in assembly does not imply any structural limitations).

Regarding claim 22, Hadre discloses the ejector further comprises a first tube (48) and a second tube (46) (¶0018); and
the second tube fluidly couples to the venturi tube is one of at or adjacent to the throat (See Annotated Fig. 1 above).

¶0018); and
the first tube fluidly couples with an upstream end of the converging section (See Annotated Fig. 1 above).

Regarding claim 24, Hadre discloses the intake air component is one of an air filter box, an intake air manifold, and an intake air duct (¶0018).

Regarding claim 25, Hadre discloses the first ejector portion and the second ejector portion sealingly couple to thereby prevent leaks around the throat of the ejector (¶0023).

Regarding claim 26, Hadre discloses internal diameter of the ejector smoothly changes along the length of the venturi tube (See Annotated Fig. 1 above).

Regarding claim 27, Hadre discloses the material is non-resilient  (¶0018 – one of ordinary skill in the art would understand this limitation to be met by engineering plastic).

Regarding claim 28, Hadre discloses the first portion on the intake air component, the first ejector portion, and the second ejector portion are entirely made of the same, non-resilient material  (¶0018 – one of ordinary skill in the art would understand this limitation to be met by engineering plastic).

¶0018 – one of ordinary skill in the art would understand this limitation to be met by engineering plastic).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT A WERNER/               Patent Examiner, Art Unit 3747